Pemberton, J.
The facts involved in this case are fully set forth in the case of Crooks v. Rust, 119 Wash. 154, 205 Pac. 419.
*564Upon retrial, a verdict was rendered in favor of the respondent in the sum of $1,500. Appellant thereupon moved for judgment notwithstanding the verdict and for a new trial. The former was denied and the motion for a new trial was granted on the ground of the insufficiency of evidence to sustain the verdict. This appeal is taken from the order denying the motion for judgment notwithstanding the verdict.
Appellant, having been granted a new trial, cannot appeal upon the ground of a denial of the motion for judgment notwithstanding the verdict, for the reason that there has been no final appealable order or judgment entered, and “this court will not ‘permit a cause to be brought before it by piecemeal for review, unless clearly authorized so to do by legislative enactment.’ ” Schlotfeldt v. Bull, 13 Wash. 242, 54 Pac. 33; Windt v. Banniza, 2 Wash. 147, 26 Pac. 189.
Upon the court’s own motion, the appeal is dismissed.
Main, C. J., Fullerton, Parker, and Tolman, JJ., concur.